Warren E. Burger: We will resume arguments in Lefkowitz against Cunningham.x Mr. Galt.
Irving Galt: Mr. Chief Justice, may it please the Court. In continuing, I should like to stress why the grant of use immunity to Mr. Cunningham would be totally unacceptable to the public. They would undoubtedly view it as a situation simply of two politicians conspiring together for the purpose of having one of them confer immunity upon the other in exchange for an agreement to confess. This of course would heighten public suspicion and distrust of politicians in general, and the very idea that a party officer can only be compelled to account for his performance in office, only on the condition that he will be forever insulated from prosecution for his misdeeds is repellant. It is repugnant to any concept of justice and I think an outrage, which the constitution could never have intended nor condone, and I think New York should certainly be permitted to convince its citizens that they can control the political process and that they need not let politicians go scot free simply in return for the truth as to the exercise of the public trust imposed in them. Now, in this case certainly, Mr. Cunningham losses no employment, looses no right to continue in his professional practice, should he relinquish his party offices and in this sense there is a very significant distinction from the Garrity line of cases. In each of which, there was substantial economic reprisal as the price for the exercise of the Fifth Amendment privilege and it makes this case I think much more closely resemble the fairly recent decision of this court, last April I believe in Baxter against Palmigiano where it was said by this court that a negative affect without substantial economic penalty is not or rather is a consequence constitutionally permissible under the Fifth Amendment. And there is another very sharp difference among many others from the Garrity line of cases, there is no doubt whatever that Mr. Cunningham and his state and county chairmanships were not all very conspicuous, very visible, highly visible, and very easily identifiable in the public eye, a fact which was not present in any of the Garrity line of cases. Now, I know that this court has recognized that the Fifth Amendment is intended to protect the innocent as well as the guilty and also that the invoking of the privilege does not promote, but rather tends to detract from the truth finding process. And in these circumstances one may well ask what then of the innocent party officer, the really innocent party officer, who feels impelled or feels the necessity for exercising his Fifth Amendment privilege because of the possibility of the coincidence, mistake or something else which in his particular situation might lead to mistaken prosecution and conviction. Should his personal interest and his fears of the mistaken prosecution or conviction outweigh the public interest in procuring and accounting of what he did and what he is doing in his party office and to evaluate the integrity of the party officer, his office, and his party? I think the answer certainly must be no, because only he, the party officer is in a position himself to judge the likelihood of the possibility of a mistaken conviction and?
Warren E. Burger: Mr. Galt, am I correct in understanding that the indictment has been dismissed here?
Irving Galt: There were two indictments that were dismissed from which the new special prosecutor is appealing which occurred subsequent to the writing of the briefs and I believe there is at least one and possibly two other indictments still pending against Mr. Cunningham. That is the best of my knowledge. I do not say that with absolute certainty, but I do not think, I will be contradicted on that score.
Warren E. Burger: You do not think there is any question about there being a continuing controversy here?
Irving Galt: In what respect Your Honor?
Warren E. Burger: Is there any possibility that this has been mooted out?
Irving Galt: No I do not think so. In the first place, the party offices with the exception of the state chairmanship which he voluntarily relinquished as I explained yesterday about a month ago, he still holds. In the second place our statute has been stricken down and the situation is very much in the public eye and in the public mind in New York and of course there is though very great likelihood of recurrence of such situation at some future time, but from every standpoint and in every way I sincerely submit that there is nothing at all moot about this case. And too, if I may continue Mr. Chief Justice, I would simply say that I had suggested that a no was the only answer to the questions I had hypothetically posed and I was pointing out that only he could judge the likelihood of a mistaken conviction and it is perfectly reasonable to have a statute like Section 22, which has the effect of discouraging him from making the choice of exercising the Fifth Amendment privilege. And I think it is clear that the State's paramount interest, its very strong interest in maintaining, its very compelling interest in maintaining the integrity of its political system, entitles it to insist that a party officer yield his office in a very special situation such as I conjured up a few moments ago, in order to assure that his concern over his personal faith will not transcend the need to prevent putting a cloud over his party, over his office, and indeed over himself in the public mind and over the political system too.
Warren E. Burger: Mr. Galt, your time is expired.
Irving Galt: I am sorry your honor. Thank you very much.
Warren E. Burger: Mr. Tigar.
Michael E. Tigar: Mr. Chief justice of the United States; may it please the court. This case concerns the constitutionality of New York Election Law, Section 22, which is reproduced in the Attorney General's brief and jurisdictional statement.
Warren E. Burger: Since the briefs were filed, New York's legislature has amended Section 22 of the Election Law and that new version goes into effect on December 1, 1977. The new law is substantially similar to the old. It just differences in phrasing and punctuation.
Warren E. Burger: But has the same basic...
Michael E. Tigar: Yes it has. It has both of the objectionable features which?
Potter Stewart: And one of them is very odd feature something that it leaves out. It never says anything about the party officer who has called asserting any right against compulsory self incrimination That is not in statute at all. Does that defect remain in the present statute?
Michael E. Tigar: Yes it does. The language is the same in the new statute.
Potter Stewart: Where now it appears his refusal to testify might be based upon his unwillingness to be embarrassed or unwillingness to violate a confidential conversation or all sorts of perfectly invalid reasons to testify that is to refail to testify that is constitutionally invalid. That is not covered at all by the statute.
Michael E. Tigar: That is true.
Potter Stewart: No question, no provision at all here that his refusal must be based upon the assertion of his privilege against compulsory self-incrimination.
Michael E. Tigar: Mr. Justice Stewart, there is no question in this case that the refusal was based upon the (Voice Overlap)
Potter Stewart: He refused to sign a waiver.
Michael E. Tigar: Yes Mr. Justice
Potter Stewart: He never was asked a question and never refused to answer a question, did he? You made that point.
Michael E. Tigar: That is true Mr. Justice Stewart. But the waiver of community, which he refused to sign is couched in terms of a waiver of the Fifth Amendment privilege.
Potter Stewart: Well certainly, but nobody gets a waiver until or unless he has asserted his privilege against compulsory self-incrimination.
Michael E. Tigar: That is true sir.
Potter Stewart: And this person never did. Your client never did it.
Michael E. Tigar: I think that under the circumstances under which he appeared before the Grand Jury, it was clear enough that the privilege against self-incrimination.
Potter Stewart: There is no privilege against self-incrimination of the constitution. There is a privilege against compulsory self-incrimination.
Michael E. Tigar: That is true Mr. Justice Stewart.
Potter Stewart: And it is not clear at all because he was never asked a question and he never asserted any such privilege.
Michael E. Tigar: He simply declined to waive his privilege against compulsory self-incrimination.
Potter Stewart: Yes, but a waiver, nobody is entitled to a waiver at all, until or unless he has asserted his privilege against compulsory self-incrimination. Your client never did. The statute does not require that he do so. He could be refusing the answer on the basis that he is violating some confidence or that he is embarrassing his friend or all sorts of non-constitutional reasons.
Michael E. Tigar: All those things are true. I think the case becomes clear though Mr. Justice Stewart by reference to the definition in the statute of the waiver which the appellate in this case was tendered. If I understand your concern rightly?
Potter Stewart: A waiver never becomes relevant until or unless somebody has asserted his privilege against compulsory self-incrimination. Then he may refuse to answer if that assertion is upheld. He may refuse to answer until or unless he is granted a constitutionally sufficient immunity.
Michael E. Tigar: Under New York's procedure, however, the waiver of immunity is typically tendered to the witness prior to the beginning of questioning before the grand jury.
Potter Stewart: Very odd procedure.
Michael E. Tigar: The reason for that Mr. Justice Stewart is that any testimony by the witness before the grand jury triggers New York statutory transactional immunity provision that may be the basis for the prosecutor making double sure by tendering the waiver form as soon as the witness comes into the grand jury room and is sworn. That waiver form in the procedure for tendering it and this is not in the briefs is contained in McKinney's Forms for the Criminal Procedure Law at the Section 190.45, Form I and Section 190.45, Subdivision 1 of New York's Criminal Procedure Law which is also not cited in the briefs, I regret to say deals with the definition of waiver of immunity and makes clear that it is a waiver of all protections under the privilege against self-incrimination that is being spoken of. Now the failure to execute this Form upon entry into the grand jury triggers New York's Election Law of Section 22. A party officer is stripped of his post. The positions to which he was elected by suffrage of his fellow members of the Democratic Party, a voluntary political association and for five years thereafter he is ineligible to hold any party or public office.
Potter Stewart: He is not entitled to any immunity until a valid claim against compulsory self-incrimination has been asserted. So waiver of immunity is irrelevant until or unless he has asserted a constitutional privilege and that has been upheld.
Michael E. Tigar: May I beg to differ with you Mr. Justice Stewart?
Potter Stewart: Yes, please.
Michael E. Tigar: For example under section 6002 and 6003 of Title 18 United States Code, immunity is typically conferred upon a witness and the authorization to confer such immunity is given as I recall by the Assistant Attorney General when it is possible or probable that a witness may invoke the privilege against self-incrimination.
Potter Stewart: I suppose there is nothing to prevent any prosecuting attorney anywhere from granting, if he is authorized by statute or otherwise to grant any witness immunity from prosecution on any basis.
Michael E. Tigar: That is true.
Potter Stewart: But the witness is not constitutionally entitled to that that is my point.
Michael E. Tigar: They may very well be true. However, as New York has interpreted its procedure, the immunity grant typically or very often to takes place prior to the invocation of the privilege simply as a house-keeping detail and I was pointing out that that house-keeping detail was also true in Federal Immunity Grants under Section 6002, 6003. In fact, I supposed that this court has also considered other cases such as Reilly against Ohio 360 US 423 in which the scope for the petitioner's Fifth Amendment protection before the Ohio committee was made clear to them before they ever testified and it was on that basis that the court considered their convictions for contempt. In dealing with these questions?.
Potter Stewart: You say the present statute, the amended statue shares this statute's language and so far it does not require any assertion of the privilege against compulsory self-incrimination.
Michael E. Tigar: That is true Mr. Justice Stewart and the new statute is in a 1976 Pamphlet Supplement to New York's Election Law in the McKinney's Version. The term party office is quite broad. At page 27 of the appellant's appendix, it is clear that party office includes the right to be a delegate to the democratic convention that is in the rules of the Democratic Party. At page 35, Section 5 of that Section, it is clear that party office may also include membership in the Democratic National Committee because New York's representatives on the Democratic National Committee, including Mr. Cunningham, are selected by the State Democratic Committee. That then is the statute which the court confronts. Now, from Garrity and Spevack in the 1966 term, holding that the state may not make the invocation of the privilege against self-incrimination costly by penalizing, through Gardner and Sanitation Men in the 1967 term, both of which struck down New York statutes, cast from the same mold as Election Law of Section 22 and applied to municipal employees in those cases. Lefkowitz v. Turley in the 1973 term, involving persons with whom the state was contracting, who would also be disqualified from contracting with the state if they invoked the privilege against self-incrimination or as Mr. Justice Stewart aptly points out, refuse to execute the waiver of immunity. The teaching of the court has been consistent and clear. All members of the Court conquered in the judgment in the judgment in Gardner and Sanitation Men and Mr. Justice White's opinion in Lefkowitz v. Turley was an opinion for all members of the Court. Recognizing that the state can compel an accounting by holders of a public trust if it simply takes measures to grant use immunity. The question today, therefore, is whether those cases spoke with an uncertain sound or paltered in a double sense. The three judge court did not take a great deal of time in concluding that they did not. And the appellant argues differently of what it is seems to us is three reasons. Now the appellant claims that it is alright to strip a party officer of the post to which he was elected by the suffrage of his fellow party members and that this intrusion into Voluntary Political Association is permissible and that this can be done for the sole and single reason of a refusal to execute a waiver of immunity before a grand jury or the invocation of a constitutional privilege against self-incrimination, again, before a grand jury meeting in secret and that further, the punishment of a 5-year disqualification from public or party office may likewise be exacted. The first claim is if the court please, that the state somehow possesses a different interest in the political process then it possesses when considering the fidelity to their trust of employees such as policeman and sanitation men and persons with whom the state does business such as contractors and architects. The argument if the court please, cuts the other way. This court has recognized.
John Paul Stevens: Mr. Tigar, can I interrupt quite on this point.
Michael E. Tigar: Yes, Mr. Justice Stevens.
John Paul Stevens: Supposing that the President of United States told the Attorney General that if you take the privilege against self-incrimination in connection with a grand jury investigation of Watergate or matters of that kind, I will cause you to be removed from office; could he do that?
Michael E. Tigar: If the Attorney General is considered to be an office who serves at the pleasure of the President then there is no constitutional inhibition against his doing so.
John Paul Stevens: You say these cases do not apply to people who serve that they do not have tenure.
Michael E. Tigar: No, I do not Mr. Justice Stevens. I think the analogous case here would be the Congress passing a statute which said the Attorney General who serves at the pleasure of the President would be removed from office if he invokes the privilege against self-incrimination.
John Paul Stevens: Do you concede the President could make this requirement?
Michael E. Tigar: For officers, who serve solely at his pleasure, the President could make such a requirement.
John Paul Stevens: Right, then why cannot the Congress make the requirement?
Michael E. Tigar: Because Mr. Justice Stevens, we have then the intrusion by the legislative branch into the process of selection of political officers by the President of the United States, just as here we have the intrusion by New York into the voter choice and Democratic Party member choice.
John Paul Stevens: So, the Congress so provide with respect to its own employees, with respect to say the Sergeant-at-Arms of the Senate or the Chief Counsel of the Judiciary Committee, some office like that.
Michael E. Tigar: If the Congress so provided with respect to its own employees, Mr. Justice Steven, which is not our case, then the Court would have to revisit the teaching of such cases as Beilan and Lerner against Casey. The court will recall I am sure that in those cases, Professor Beilan and Mr. Lerner, who I think opened and shut subway doors were permitted to be discharged from that position for lack of candor.
John Paul Stevens: I am taking about an officer, an employee with the public responsibility comparable to the Attorney General in high office.
Michael E. Tigar: Mr. Justice Stevens, I think the point is the same. This court has said, although by narrow majorities in cases that go back some 20 years that an employer may insist upon candor from his employees and having failed to exact that requirement of candor, the employee not having owned up as what he did, there may be a basis for discharge that it would not be an impermissible inference from silence in that case, taking together with all the other facts to permit discharge. The difference of course in Beilan and Lerner is that the inference which was drawn from silence was drawn only after a full due process hearing in each case, and if your question assumes that such a hearing would be held then those cases -- the case you put maybe indistinguishable from Baxter against Palmigiano.
John Paul Stevens: Well, I am just wondering where you will find in the Fifth Amendment which is a constitutional provision on which you rely, a distinction between the requirement being imposed by the executive and the requirement being imposed by the legislature.
Michael E. Tigar: There is no constitutional difference, saved as the facts of a particular case may cause one to arise, Mr. Justice Stevens, that is to say an employer who is acting with respect to an employee or servant who has no protectable interest in continued employment is permitted a great deal more latitude in discharging.
John Paul Stevens: I do not think the availability of the privilege against self-incrimination, the importance of that right turns at all on whether the individual has tenure or does not when his job is at stake, when he is told in effect, if you exercise your privilege, you will lose your job.
Michael E. Tigar: Mr. Justice.
John Paul Stevens: It does not make any difference in the constitutional terms whether that job is one that he holds at will or is one that he holds with some sort of tenure.
Michael E. Tigar: I think an argument could be made that no such difference exists, Mr. Justice Stevens, but I fear very much that the argument would be diluted by the continued vitality, if any, it has of Nelson against County of Los Angeles in which the court evenly divided with respect to petitioner Nelson with five-to-four upheld discharge of the non-tenured probationary employee Globe, who was a co-petitioner.
John Paul Stevens: What is your view? Does it make any difference?
Michael E. Tigar: No.
John Paul Stevens: Does tenure of any importance in this case?
Michael E. Tigar: No, tenure is of no importance in this case, Mr. Justice Stevens, for a due process reason as well as a Fifth Amendment reason. Your case, I think, poses a due process problem. That is to say what is the scope and extent of the permissible inference from silence and I would assume that silence could be given no more weight than to which it was lawfully entitled and that the way it would take place under circumstances permitted by this Court's holdings construing the due process rights of employees or public officers as the case maybe.
John Paul Stevens: So it is not silence as it is the assertion of the constitutional privilege?
Michael E. Tigar: Yes, it is the assertion of the constitutional privilege. Silence was merely a shorthand way of?
Potter Stewart: Again silence is not the assertion of the constitutional privilege. The silence might be attributable to all sorts of motivations.
Michael E. Tigar: I agree with that formulation, Mr. Justice Stewart, say, of course in Doyle against Ohio situation when the assertion of the right is...
Potter Stewart: The man involved Miranda, that involved Miranda warnings in a very specific context and certainly the rules that governed most employers which would certainly entitle any employer if a private employer, a doctor came into his office and his glasses were missing off his desk and he asked his secretary, did you take my glasses and she said, well, I refuse to answer on the basis that it might incriminate me, he could say you are fired on the spot and there would be no constitutional implication whatsoever.
Michael E. Tigar: Of course not.
Potter Stewart: And when government does it, you are dealing with quite a different thing and why is it different if the executive branch or the legislative branch does it.
Michael E. Tigar: Mr. Justice Stewart, I think the teaching of Lefkowitz against Turley in those cases is that there is no difference. However, in candid reply to Mr. Justice Stevens, this court has never overruled Beilan and Lerner against Casey, I concede that fact. I do not think to that concession affects the outcome in this case, but those cases were decided and they did hold that that lack of candor was a basis for discharge, although after as I pointed out in an appropriate hearing, and so long as those cases have not been overruled, candor compels the concession which I ..
Potter Stewart: Well, lack of candor or silence, and I think you agree is quite a different thing from the assertion of the constitutional privilege, is it not?
Michael E. Tigar: Yes of course.
Warren E. Burger: Mr. Tigar, let me just be clear, and I clarify my question a little bit. Putting aside, beside decided cases for a moment, assuming we are writing on a completely clean slate for the moment and suppose we had here instead of a statutory restriction that we had an officer who was appointed by the Governor, and the Governor made this regulation or term or condition of holding the job. He said you can be the Chairman of the State Central Committee, provided you are willing to testify whenever you are called before a grand jury without waiving any right of immunity. Could the Governor impose such a restriction in connection with appointing an officer of this kind?
Michael E. Tigar: Your question was without waiving immunity?
Warren E. Burger: No, could he require that there be a way of the complete candor and testimony and in addition to that because of the public interest, the argument your opponent makes, that he also required the man to be willing to waive his immunity as a condition to taking this job.
Michael E. Tigar: No.
Warren E. Burger: Alright.
Michael E. Tigar: And Lefkowitz against Turley so holds.
John Paul Stevens: And well it does not hold with respect to this kind of office of course and you would -- to me would you make the same answer with respect to the President of the United States and the Attorney General writing on a clean slate.
Michael E. Tigar: Writing on a clean slate, I would make the same answer with respect to the President and the Attorney General, although I think the case is weaker because of the fact of service at the pleasure of and I think that the power even of public officers with respect to those who they choose to be their confidential aides may be rather greater than in other circumstances.
Warren E. Burger: Well, isn't very purpose of the tenure of office measured by the pleasure of the appointing authority that is at the pleasure of the President means the President can as soon as displeasure occurs, if a cabinet officer tells a bad racial joke, he can be terminated for that reason, can't he?
Michael E. Tigar: Yes, Mr. Chief Justice.
Warren E. Burger: Or if they had bad manners at a White House dinner, got intoxicated.
Michael E. Tigar: I would hesitate, Mr. Chief Justice, only at the point where such things as racial or sexual discrimination came into the picture, there may be other values at stake, but in general, Mr. Chief Justice you are right. I want to emphasize though that that is not our case. Here we have someone who was elected to his position.
Warren E. Burger: He has tenure. He has a term, does he not?
Michael E. Tigar: He has a term and I was about to observe that this is then is a stronger case then the public employee cases. I cannot put it as well. I do not think as Mr. Justice Rehnquist concurring and dissenting in Buckley v. Valeo, pointing out that the power of government is at its most attenuated when intruding into the process of choice by voluntary political associations and that the power of government is rather greater, when it is such a thing as the employment relationship that is at stake. Citing as a hard case, Pickering against Board of Education in which the right that was held to be somewhat diluted by the employment status recognized to be somewhat diluted by the employment status was that of?
John Paul Stevens: I wonder if that argument does not prove too much Mr. Tigar. Supposing the statute said that you loose your position as democratic state chairman if you vote for the republican ticket.
Michael E. Tigar: Mr. Justice Stevens, the position of democratic state chairman under those circumstances can be lost pursuant to Election Law Section 16 which provides that the member of a party committee may be removed by such committee for disloyalty, however, after notice and hearing upon written charges.
Warren E. Burger: Well the notice and hearing would not say this statute. I do not think you are really contending that.
Michael E. Tigar: No we do not contend.
Warren E. Burger: So, that is irrelevant.
Michael E. Tigar: Well, it is irrelevant except to point out that the statute also provides for removal for corruption. So that if the Bronx County Committee or the New York State Committee wants to remove Mr. Cunningham they have device to do it. They are not left remedy less (ph) by any decision that the Court might make in this case. The second contention that is made is the party positions are unsalaried and hence Mr. Cunningham does not suffer any economic harm. The Three-Judge Court that the Appendix to the jurisdictional statement, Pages 13A through 15A, made short work of that contention. I suppose there are observation that really rested upon something that was said in Watts against Indiana, they were unwilling to ignore its judges that which they knew as men and that is that is forcing Mr. Cunningham out under a cloud is bound to have an economic impact to rather considerable character on it. The test is not how many dollars it costs, but whether the invocation is costly, and in terms of obliquely and dishonor it is certainly is costly, and that is not even to reach, although I think the Court may wish to consider it the five-year disqualification provision which in a series of cases beginning with Cummings against Missouri is classic kind of punishment it seems to me and is recognized as a classic kind of punishment at least as far back as Blackstone Summary of the impeachment power of parliament. The court, I think has been assiduous irrespective of economic consequences to protect against any sanction or burden on rights guaranteed or any singling out of those who invoke rights or seem likely to invoke rights for some invidious treatment. It is not unique to the Fifth Amendment context is my point, Harman against Forsseniusin 380 US struck down a burden on the right to vote which was thought to be in violation of the Twenty-fourth Amendment (Inaudible) Lamont against Postmaster General said that you could not condition the right of free speech as it operated through the mail by so much as requiring sending of a postcard and of course the Garrity, Turley line of cases. The 3rd argument if the court please, is that Baxter against Palmigiano somehow changes things. That was the discussion that Mr. Justice Stevens and I were having a few moments ago about the inference to be drawn from silence. I think the court would agree, I hope the court agrees that there is a great difference between making a conclusive presumption of unfitness from the invocation of the Fifth Amendment and permitting some inference wherever the silence is worth inference or the invocation of privileges worth to be drawn in a context outside criminal cases, which are of course governed by Griffin against California. This is really a due process question.
Potter Stewart: Well, that only has to do with a comment on it. No power on Earth, this Court or any greater or lesser power can prevent inferences to be drawn from a refusal to testify.
Michael E. Tigar: I recognized that Mr. Justice Stewart, but the course the defendant is entitled to an instruction to the jury, if he is fool enough to ask for it, but they are not to think about the fact that he or she did not take the stand to the extent the jury's fault.
Potter Stewart: Normally it has to do upon comments on it. You cannot prevent the inference being drawn, whatever inference that the jury wants to draw.
Michael E. Tigar: I understand that Mr. Justice Stewart. My only observation would be that you are entitled to the instruction of the jury that they may not draw such an inference to the extent those instructions work why inferences are not drawn.
Potter Stewart: And you are entitled certainly under Griffin, specifically not to have the prosecutor comment on your refusal. I am still troubled with, what prompted my first question to you Mr. Tigar. Your whole argument is that the constitutional advice in this statute is that it imposes a burden upon the insertion of a constitutional right, if I misapprehend you, that is it, isn't it?
Michael E. Tigar: Yes, it is Mr. Justice Stewart
Potter Stewart: And my problem is that in this case there was no assertion of the constitutional right because at the time he declined to sign a waiver of immunity he was not constitutionally entitled to immunity.
Michael E. Tigar: I would take it Mr. Justice Stewart that the privilege against self-incrimination, if it is to?
Potter Stewart: It is against compulsory self.
Michael E. Tigar: Yes, against compulsory self-incrimination. If it is to have some meaningful place in the constitution, it must include the right of a grand jury witness under New York's peculiar system.
Potter Stewart: We are talking about New York State's constitution not New York's peculiar system.
Michael E. Tigar: I understand that Mr. Justice Stewart, but if a witness who is offered a waiver of immunity under New York's procedure is offered it at the threshold of the Grand Jury Inquiry.
Potter Stewart: That is more than that to which he is constitutionally entitled if he is offered it at that time. You would agree with that.
Michael E. Tigar: That is true, and if his, however, his refusal to sign a piece of paper, which unequivocally waives all immunities and privileges, which he would otherwise have under the provision of the Constitution of the United States and the State of New York, that refusal and attaching consequences to it surely raises a Fifth Amendment issue because the intention of the party to rely upon the Fifth Amendment when refusing to sign this waiver could not be clear.
Warren E. Burger: What you are saying is he has a constitutional right to refuse to sign a waiver and that he has exercised that constitutional right here, is that it?
Michael E. Tigar: Yes Mr. Chief Justice, but in addition the constitutional right arises because that is the step for time, the only time when New York permits him to do anything to avoid the automatic mouse trap effective Election Law, Section 22.
Byron R. White: That does not do anything, if they did not demand and you say offering the waiver, they demanded waiver.
Michael E. Tigar: They demanded the waiver.
Byron R. White: That he waived.
Michael E. Tigar: Yes, Mr. Justice White.
Byron R. White: And if they did not demanded it at that time and if he did not sign it and then went on and asking the question and he answered, he might be well disposed never to claim the privilege, just answered because then he as automatic immunity.
Michael E. Tigar: Then he has immunity.
Byron R. White: But so is the state that is interested at this time.
Michael E. Tigar: Yes.
Byron R. White: In having a wavier before they ask any questions.
Michael E. Tigar: The case is not different Mr. Justice White from a situation in the station house with the 35.50 under the Miranda warning and then the police officer saying would you like to waive your privilege against self-incrimination before the accused says anything and if you do not by the way I am going to punish you. Now, this Court I think would have little difficulty in holding that violated the privilege against self-incrimination. Finally I would like to say a word, if I may, about the circumstances under which this refusal to sign the waiver took place. This court in the Greenwald case dealing with the situation of petitioner 26.27 explored the reasons why someone might want to take the privilege against self-incrimination. I would like read to the Court from Justice Sandler's opinion dismissing the corruption indictments against Mr. Cunningham, referring to the subpoena hearing issue. A motion to quash was made on Mr. Cunningham's behalf that challenged vigorously the good faith underlying the service of this process. This was responded to by the former special prosecutor and affidavit that condemned Mr. Cunningham in sweeping terms as a central figure in widespread criminality affecting nominations for judicial and other offices. Basic fairness requires it to be said explicitly, is indisputably established by the record of these grand jury proceedings that this charge was not justified by the evidence then at his disposal and was not substantiated by the investigation that followed. That which is a judgment of the court of record of the State of New York, I think puts this matter in context and demonstrates really quite, we think this case is as important as we believe it to be, that is any district attorney in New York state in any county can hail someone before the Grand Jury under these circumstances and cause a forfeiture of party office by the tactics here used. Thank you.
Warren E. Burger: Thank you gentleman the case is submitted.